Detailed Action
This is the final office action for US application number 16/303,678 Claims are evaluated as filed on August 3, 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed August 3, 2021 have been fully considered but they are not persuasive. The rejections in this office action have been amended to address the amended claims. Examiner asserts that Grove teaches all the newly-amended limitations and is capable of performing the functions as claimed. Examiner directs Applicant to the rejection below for a more in-depth description of the limitations.
With regards to Applicant’s argument that Grove does not disclose two pairs of interacting surfaces with one pair for transmitting torque and another pair for allowing relative movement as called for in the independent claims (Remarks p. 11), Examiner notes that such is not called for in independent clam 31. As shown in Grove Figs. 3 and 6 and described on page 4 lines 33-39 the engagement between the second tool segment and the third tool segment is via intermeshing teeth which are shown to have many planar-appearing surfaces. This intermeshing is the how power is transmitted from to 14’ to 8’ (page 4 lines 37-40). For the shown structure of the teeth in Figs. 3 and 6, it is clear that the surfaces allow relative movement for rotation/torque transfer to 
With regards to Applicant’s argument that Grove’s device prevents relative movement between surfaces when such are configured to allow for transmission of torque (Remarks p. 11), Examiner disagrees and notes that if the structures do not move, then torque cannot be transmitted as disclosed in Figs. 3 and 6 and page 4 lines 33-40.
With regards to Applicant’s argument that, in Groves’ Fig. 3, the surfaces of the gears allow for transmission of torque but when torque is transferred, then relative movement is prevented as the surfaces are contained within hollow enclosure 3 which restricts movement of 14’ and thus only allows movement along the longitudinal axis to engage or disengage the gears and once relative movement occurs the surfaces are no longer capable of transmitting torque (Remarks p. 11-12), Examiner agrees that the surfaces of the gears allow for transmission of torque. Examiner disagrees with the assertion that hollow enclosure 3 only allows movement of 14’ along the longitudinal axis to engage or disengage the gears as such is unfounded and contrary to the disclosure of Grove. Instead, Grove 14’ is rotated about its longitudinal axis when rotation is applied to 23’ and thus torque is transferred to 8’. Grove specifically discloses that 14 is revoluble with a polygonal terminal for direct engagement with a drive shaft of a transmission mechanism/drill (page 3 lines 40-50, page 4 lines 22-25 and 29-32). In other words, Grove discloses that such is a drill (page 1 lines 1-2) and drills are known 
With regards to Applicant’s argument that Grove does not disclose the insertion section receivable radially offset to the first longitudinal axis between the second surface and the first surface as called for in the independent claims (Remarks p. 12), Examiner notes that such is not called for in independent clam 31. Further, Grove Fig. 3 clearly shows insertion section 8 radially offset from the vertical/longitudinal axis and between the second surface of the wall of 3 and the first surface at the end of 14’ as claimed.
With regards to Applicant’s argument that Applicant’s Fig. 2 shows the radial offset called for in the independent claims which is not disclosed in Grove (Remarks p. 12), Examiner agrees that what is shown in Applicant’s Fig. 2 is not disclosed by Grove and notes that such has not been asserted. Instead, as detailed in the rejections below, the claimed invention reads on Grove as well as Applicant’s radial offset.
With regards to Applicant’s argument that, as seen in Fig. 3, Groves insertion section is not radially offset relative to the first longitudinal axis of the first elongated tool segment (Remarks p. 13), Examiner disagrees and is unclear how the radial offset shown in Fig. 3 can be reasonably construed as not being radially offset. For convenience, Examiner has annotated Figs. 3 and 6 and provided a copy of Fig. 3 immediately below, which clearly shows that the dashed lines identifying the longitudinal axes of the argued components are clearly radially offset from one another at what appears to be a 45 degree angle. That is, such appears to be more radially offset than Applicant’s.

    PNG
    media_image1.png
    1122
    1060
    media_image1.png
    Greyscale


Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claims 13-18 and 21-30, the specification appears to lack proper antecedent basis for “at least one surface (25, 26, 27, 28) facing outwards relative to the second longitudinal axis and interacting with the first surface (15) of the first tool segment, and one of the at least one surfaces (25, 26, 27, 28) of the insertion section interacting with the second surface (16, 17, 18) of the first tool segment” of claim 13 lines 16-22. That is, as shown in Fig. 2, there is no surface that reads on the claimed “one of the at least one surfaces” that faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and interacts with the second surface (16, 17, 18) of the first tool segment. Instead, as shown in Fig. 2, surface 25 faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and surfaces 26, 27, and 28 interact with the second surface (16, 17, 18) of the first tool segment. Thus, the specification fails to provide proper antecedent basis for “at least one surface (25, 26, 27, 28) a first surface (25, 26, 27, 28) facing outwards relative to the second longitudinal axis and interacting with the first surface (15) of the first tool segment, and second surface[[s]] (25, 26, 27, 28) of the insertion section interacting with the second surface (16, 17, 18) of the first tool segment”.
As to claims 13-18 and 21-30, the specification appears to lack proper antecedent basis for the first pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) and the second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in claim 13 lines 24 and 26. That is, as the claim is written the a first pair of interacting surfaces and a second pair of interacting surfaces as in addition to the first surface, the second surface, and the at least one surfaces, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces, elements 16, 17, and 18 corresponds to a second surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces. In other words, surface 25 has been 
As to claim(s) 21 and 22, the specification appears to lack proper antecedent basis for “at least three separate pairs of interacting surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26. That is, the first and second tool segments having the second surface, the at least one surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and at least three separate pairs of interacting surfaces does not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Thus, the specification fails to provide proper antecedent basis for “at least three separate pairs of interacting surfaces” in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26. Examiner suggests amending to clarify.
As to claim(s) 29 and 30, the specification appears to lack proper antecedent basis for “an interacting pair of surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26. That is, the tool having the second surface, the at least one surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and an interacting pair of surfaces at a height of the intersection of the longitudinal axis does not appear to be disclosed, .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the one of the at least one surfaces that faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and interacts with the second surface (16, 17, 18) of the first tool segment of claim 13 lines 16-22, a first pair of interacting surfaces and a second pair of interacting surfaces as in addition to the first surface, the second surface, and the at least one surfaces of claim 13 lines 24-26, at least three separate pairs of interacting surface” in claim 21 lines 2-3 and claim 22 lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26, and an interacting pair of surfaces in claim 29 lines 2-3 and claim 30 lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 13-18 and 21-30 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
As to claims 13-18 and 21-30, “at least one surface (25, 26, 27, 28) facing outwards relative to the second longitudinal axis and interacting with the first surface (15) of the first tool segment, and one of the at least one surfaces (25, 26, 27, 28) of the insertion section interacting with the second surface (16, 17, 18) of the first tool segment” of claim 13 lines 16-22 appears to be new matter. That is, as shown in Fig. 2, there is no surface that reads on the claimed “one of the at least one surfaces” that faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and interacts with the second surface (16, 17, 18) of the first tool segment. Instead, as shown in Fig. 2, surface 25 faces outwards relative to the second longitudinal axis and interacts with the first surface (15) of the first tool segment and surfaces 26, 27, and 28 interact with the second surface (16, 17, 18) of the first tool segment. Thus, “at least one surface (25, 26, 27, 28) facing outwards relative to the second longitudinal axis and interacting with the first surface (15) of the first tool segment, and one of the at least one surfaces (25, 26, 27, 28) of the insertion section interacting with the second surface (16, 17, 18) of the first tool segment” of claim 13 lines 16-22 constitutes new matter. Examiner suggests amending as “said insertion section having, about the second longitudinal axis, a first surface (25, 26, 27, 28) facing outwards relative to the second longitudinal axis and interacting with the first surface (15) of the first tool segment, and second 
As to claims 13-18 and 21-30, the first pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) and the second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in claim 13 lines 24 and 26 appears to be new matter. That is, as the claim is written the a first pair of interacting surfaces and a second pair of interacting surfaces as in addition to the first surface, the second surface, and the at least one surfaces, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces, elements 16, 17, and 18 corresponds to a second surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces. In other words, surface 25 has been claimed as being multiple surfaces as have other elements. Thus, the first pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) and the second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in lines 24 and 26 constitute new matter. Examiner suggests amending to clarify.
As to claim(s) 21 and 22, “at least three separate pairs of interacting surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26 appears to be new matter. That is, the first and second tool segments having the second surface, the at least one surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and at least three separate pairs of interacting surfaces does not appear to be disclosed, i.e. a total of 7 surfaces for the second tool segment. Instead Fig. 2 shows that the second tool segment comprises surfaces 25, 26, 27, and 28, i.e. a total of 4 surfaces. Thus, “at least three separate pairs of interacting 
As to claim(s) 29 and 30, “an interacting pair of surfaces” in lines 2-3 and lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26 appears to be new matter. That is, the tool having the second surface, the at least one surfaces, the a first pair of interacting surfaces, a second pair of interacting surfaces, and an interacting pair of surfaces at a height of the intersection of the longitudinal axis does not appear to be disclosed, i.e. a first pair of interacting surfaces for transmitting torque and an interacting pair of surfaces at a height of the intersection of the longitudinal axis shown in Fig. 2 to be the torque transferring surfaces 18, 28. Thus, “an interacting pair of surfaces” in claim 23 lines 2-3 and claim 24 lines 2-3 in addition to the surfaces of claim 13 lines 7, 16, 20, 24, and 26 constitutes new matter. Examiner suggests amending to clarify.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-18, 21-31, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 13 is/are unclear with regards to a first pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) and a second pair of interacting surfaces (15, 16, 17, 18, 25, 26, 27, 28) in lines 24 and 26. That is, as the claim is written the a first pair of interacting surfaces and a second pair of interacting surfaces as in addition to the first surface, the second surface, and the at least one surfaces, which does not appear to be supported. For the shown surfaces in Figs. 1-3 there does not appear to be a BRI of the claimed surfaces that is disclosed. Further, the element numbers provided within the claim repeat, i.e. Applicant has provided that element 15 corresponds to a first surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces, elements 16, 17, and 18 corresponds to a second surface as well as a first pair of interacting surfaces and a second pair of interacting surfaces. In other words, surface 25 has been claimed as being multiple surfaces as have other elements. Examiner is interpreting this as referring to the same surfaces and suggests amending to clarify.
Claim(s) 15 and 16 recites/recite the limitation "the first pair of functional surfaces" in lines1-3.  There is insufficient antecedent basis for this limitation in the claim. Further, such is unclear with regards to the unusual claim format for reciting functional limitations and the intended scope/meaning of “functional surfaces”. Examiner notes that claim limitations that are intended to be functional are commonly claimed using ‘for’, ‘configured to’, or ‘configured for’ language. Examiner is interpreting this as referring to, and suggests amending as, the “first pair of interacting surfaces”.
Claim(s) 17 and 18 is/are unclear with regards to the cross-sections of the surfaces of at least one pair of the surfaces in lines 1-3 and to which surface such is intended to refer. Examiner is interpreting this broadly and suggests amending to clarify.
Claim(s) 21 and 22 is/are unclear with regards to “at least three separate pairs of interacting surfaces” in line 2 and line 2 and where such are shown or disclosed in addition to those of claim 13 lines 5-7 and 11-21 or how such can be construed to be in reference to those of clam 13 and if such are intended to be in reference to those of claim 13, how claims 21 and 22 lines 1-3 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify.
Claim(s) 29 and 30 is/are unclear with regards to “an interacting pair of surfaces” in line 1 and line 1 and where such are shown or disclosed in addition to those of claim 13 lines 5-7 and 11-21 or how such can be construed to be in reference to those of clam 13 and if such are intended to be in reference to those of claim 13, how claims 29 and 30 lines 1-5 are considered further limiting. This is particularly unclear as the claim is written that these pairs are in addition to those of claim 13, but the same element numbers are provided. Examiner is interpreting this as referring to those of claim 13, and suggests amending to clarify.
Claim(s) 31 is/are unclear with regards to first tool segment in line 1 with a third tool segment in line 6 and the scope of claim 31 and the lack of distinction between the preamble and the body of the claim via the usual transition phrases. Examiner is interpreting this as referring to a tool with a first and third segment and suggests amending to clarify.
Claim(s) 14, 23-28, and 32 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 and 21-31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grove (US 1,677,337).
The claimed phrase “form” or “formed” is being treated as a product by process limitation; that is the product reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim. As set forth in MPEP 2113, product by process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 USC 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference. MPEP 2113. 

As to claim 13, Grove discloses a tool (Figs. 3, 4, and 6) capable of use for producing a recess in bone tissue for an implant (page 1 lines 1-5, page 2 lines 28-29), said tool comprising: a first elongated tool segment (3, 37, 6, Figs. 3 and 6) with a first 
claim 14, Grove discloses that the first surface of the third tool segment is formed by a projection (enlarged portion of 14’ as shown in Figs. 3 and 6) in the receiving area (Fig. 3), said projection preferably being conical or cylindrical (Figs. 3 and 6, page 4 lines 33-39).  
As to claims 15 and 16, Grove discloses that the first pair of interacting surfaces capable of use for the transmission of torque is engaged with a form-fit (Figs. 3 and 6, page 4 lines 33-39).
As to claims 17 and 18, Grove discloses that at least the cross-sections of the surfaces of at least one pair of the surfaces perpendicular to the respective longitudinal axis have a substantially circular circumference (Fig. 6).
As to claims 21 and 22, Grove discloses that the first tool segment and the second tool segment comprise at least three separate pairs of interacting surfaces (Figs. 3 and 6), wherein the second pair of interacting surfaces permits a relative movement therebetween (Fig. 3), a third pair of interacting surfaces supports the insertion section in the receiving area (Figs. 3 and 6), and the torque can be transmitted between the first and the second tool segments by the first pair of functional surfaces (Figs. 3 and 6).
As to claims 23 and 24, Grove discloses that the first surface of the third tool segment is exchangeable (by unthreading 37 from 3, Figs. 3 and 6, page 4 lines 49-52). 
As to claims 25 and 26, Grove discloses that at least one of the tool segments comprises at least one cutting element (5) on an outward facing circumferential surface (Fig. 3, page 3 lines 110-125). 
claims 27 and 28, Grove discloses that the receiving area of the first tool segment comprises a holding surface (surface of bushing 6) which is formed by a cross- sectional extension within the receiving area (Fig. 3) and on which a corresponding cross-sectional extension of the insertion section is supported in the inserted state such that the second tool segment is held in the first tool segment (Fig. 3, page 2 lines 121-127). 
As to claims 29 and 30, Grove discloses an interacting pair of surfaces is arranged at a height of the intersection of the first longitudinal axis and the second longitudinal axis (Fig. 3), said pair comprising a surface of the insertion section that faces outwards relative to the second longitudinal axis (Fig. 3) and a surface of the receiving area that faces inwards relative to the first longitudinal axis(Fig. 3), and the interacting pair of surfaces is preferably suitable for transmitting torque (Figs. 3 and 6, page 4 lines 33-39).


    PNG
    media_image2.png
    1117
    1044
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    872
    1033
    media_image3.png
    Greyscale


As to claim 31, Grove discloses a first tool segment (3, 37, 6, Figs. 3 and 6) with a longitudinal axis (vertical as shown in Fig. 3), about which a receiving area (hollow portion of 3 shown holding 14’ and 37 in Fig. 3) capable of use for insertion of a further tool segment (5, 7, 8, Figs. 3 and 6) is formed (Fig. 3), said receiving area comprising an opening (Fig. 3), a surface (inner surface of 3, Fig. 3) facing inwards relative to the longitudinal axis (Fig. 3), and an end face (upper face of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) formed at least in sections by a surface (upper surface of 14’ as shown in Figs. 3 and 6, Figs. 3 and 6) of a third tool segment (14’, 23’, see illustrations of Fig. 6) said surface facing outwards relative to the longitudinal axis (Figs. 3 and 6), wherein .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grove.
As to claim 33, Grove discloses the invention of claim 13 but is silent to the first elongated tool segment (10) and the third tool segment (30) are configured as one piece.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to specify that first tool segment 37 and third tool segment 14’ are capable of being one piece, since forming in one piece an article which has formerly been constructed as an integral structure involves only routine skill in the art. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Monday through Thursday, 6:30am-4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/AMY R SIPP/Primary Examiner, Art Unit 3775